Title: From Alexander Hamilton to Ebenezer Massey, 12 June 1799
From: Hamilton, Alexander
To: Massey, Ebenezer


          
            Sir
            New York 12th. June 1799.
          
          The enclosed Letter directs Cochran to Repair immediately to New York, where his presence is requested as a Witness before a General Court Martial, should he not be at the Garrison you will immediately without loss of time forward the Letter to him wheresoever he may be
          With consideration I am Sir Your Obedt. Servt. 
        